department of the treasury internal_revenue_service attn mandatory review mc commerce street dallas tx tax_exempt_and_government_entities_division release number date date release date legend org name of org address address of org year xx employer_identification_number dear voice fax uil org address contact numbers person to contact id number certified mail -- return receipt requested in a determination_letter dated date you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on july 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code you have filed taxable returns on forms 1120-pc u s property and casualty insurance_company income_tax return for the year s ended december 20xx and december 20xx with us for future periods you are required to file income_tax returns with the appropriate service_center indicated in the instructions for the return you have the right to contact the office of advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or the taxpayer_advocate taxpayer extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely vicki l hansen acting director eo examinations encl form 6018-a internal_revenue_service department of the treasury te_ge division date date org name of organization address address of org year xx org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v schedule number or exhibit form 886-a rev date year period ended 20xx 20xx explanations of items tax identification_number name of taxpayer org legend org name of organization country name of foreign_country state name of state founder name of founder of org year xx issue whether org a controlled_foreign_corporation meets the new requirements for tax-exempt status under sec_501 as described in the pension funding equity act of facts was incorporated on june org corporation ordinance 19xx corporation was formed are 19xx in under the country business the primary purposes for which the to engage in any lawful act or activity for which corporations may be organized under the ordinance without prejudice to the generality of clause hereof to transact all or any kinds of re-insurance business in any part of the world save and except in the and f to do all such things as may be deemed incidental or conducive to the attainment of the above objects or either of them including where necessary the application_for all requisite licenses and governmental or other consents under any relevant ordinance or regulations thereunder in force from time to time the purposes of the corporation are to be carried out and conducted mainly outside country in conformance with sec_123 of the ordinance authorized to issue the liability of members is limited the corporation is the corporation per share shares of dollar_figure form 886-a catalog number 20810w page 1of8 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended 20xx 20xx tax identification_number org actually issued only sole shareholder of the corporation shares founder who owns shares is the the registered office of the corporation is located in country the registered agent of the corporation is the founder the principal_shareholder of the corporation filed an to be treated as a election under internal_revenue_code sec_953 domestic_corporation for united_states tax purposes commenced on january 19xx the election internal_revenue_service records reveal that org was granted a small insurance_company described in sec_501 of for 20xx when net written premiums if greater direct written premiums do not exceed dollar_figure for tax the corporation is exempt if exemption as the internal_revenue_code in december 20xx commencing june all tax years beginning before january or years beginning on or after january a gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of the gross_receipts for the taxable_year consist of premiums 20xx 19xx b org is required to file annual information_return form_990 the form_990 return filed for the year ended december by te_ge -post of duty 20xx c in the heading of the return on line j it was noted that org accurately reported being exempt under irc during the initial inspection of the form_990 for 20xx was examined since the passage of the pension funding equity act of org filed form_990 returns for tax years ended december 20xx ended december sources of income and december and december 20xx 20xx 20xx on its form_990 returns filed for the years org reported the following 20xx december 20xx 20xxx gifts grants and contributions program service revenue membership dues assessments interest on savings dividends gain of sale of assets other income totals -o0- -0- -0- -0- -0- dollar_figure -o- -0- -0- -0- -0- dollar_figure form 886-a catalog number 20810w page of 8____ publish no irs gov department of the treasury-internal revenue service 886-a form rev date schedule number or exhibit name of taxpayer year period ended 20xx 20xx tax identification_number org explanations of items during the examination of the 20xx form_990 it was determined that to accepted reinsured risk that originated the primary activity of org is as vehicle service_contract with companies as the direct writer and administrator founder the state dealer by org was a long-time business operator in the automotive industry in dealer was the source of the risk that was eventually reinsured the dealership with which org is affiliated is called domestic the corporation is owned by founder the sole shareholder in 20xx org began to cease accepting new business and went into run- a reinsurance company off as claims on the variety of risks reinsured with the company and to make reimbursements for any policies cancelled by the consumer issue any reinsurance agreements org did not receive any premium income in 20xx sdollar_figure the last year that org had positive premiums cash_flow was 20xx the organization did pay a refund of premium in the amount of its sole purpose at that point was to pay org did not during the 20xx tax_year org did not receive premiums from insurance or reinsurance business but refunded dollar_figure has been in run-off status since the end of 20xx not received premiums from the reinsurance of vehicle service contracts since then receipts of derived from positive insurance or reinsurance premiums on the 20xx and 20xx form_990 returns org reported gross however none of the receipts was of premiums to consumers respectively and the corporation has and dollar_figure org dollar_figure org’s gross_receipts consisted solely of interest earned on its money market accounts and other temporary savings accounts org reported gross_investment_income of in 20xx in 20xx and dollar_figure dollar_figure org’s gross_receipts are less than the dollar_figure limitation imposed by the pension funding equity act of receipts reported on the 20xx and 20xx form_990 returns the premium income was not more than of the corporation’s gross_receipts however based on the sources of there is no evidence of any other significant activities conducted by org during 20xx and 20xx at the end of 20xx org had reserves of approximately dollar_figure which there was no evidence of any outstanding loans due to or due from consisted of cash of dollar_figure affiliated businesses that are related or unrelated to the sole shareholder founder dollar_figure accounts_receivable of less liabilities of dollar_figure form 886-a catalog number 20810w page of 8____ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer _- org schedule number or exhibit explanations of items tax identification_number year period ended 20xx 20xx in november 20xx org filed form 1120-pc as a taxable property and the 20xx tax_year is expected to be the final year of casualty company operations of org although org has been in run-off status since 20xx the corporation is deemed to be an insurance_company under subchapter_l of the internal_revenue_code for tax years 20xx and 20xx however org does not qualify for tax-exempt status under sec_501 tax years because it failed to meet the new requirements for tax-exempt status as described in the pension funding equity act of for the 20xx and 20xx sec_501 provides that certain entities are exempt from taxation prior_law included in these entities are i nsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or taxable_year do not exceed dollar_figure entity is a part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 a if greater direct written premiums for the sec_501 c a if an the prior_law was effective for tax years beginning after date through december funding equity act of the effective date of the pension current law for tax years beginning after date an organization must meet the following two-part test to qualify for exemption under sec_501 l gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts ' prior to the direct or net written premium ceiling was limited to dollar_figure the tax_reform_act_of_1986 increased the direct or net written premium ceiling to dollar_figure per year notice_2006_42 ilr b date form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page 4of8__ schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number year period ended 20xx 20xx mutual insurance_companies must meet either the above test or the following alternative test gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts the alternative test for a mutual_insurance_company does not apply if an employee of the company or a member of the employee’s family as defined in sec_2032a is exempt from tax or would be exempt under sec_501 an employee of another company if an organization is in a receivership liquidation or similar proceeding under the supervision of a state court on april new law applies to taxable years beginning after the date such proceeding ends or date whichever is earlier the government’ s position internal_revenue_code sec_501 originally referred only to the tax_reform_act_of_1986 tra-86 eliminated the distinction certain mutual insurance_companies or associations other than life or marine between small_mutual insurance_companies and other small insurance_companies and extended exemption under sec_501 small insurance_companies whether stock or mutual to all eligible tra also changed the nature of the ceiling_amount for tax exemption from certain gross_receipts to direct or net written premiums the ceiling_amount was changed from dollar_figure to dollar_figure under tra direct or net written premiums received by an organization could not exceed dollar_figure for a taxable_year a small insurance_company the to qualify for exemption as therefore the requirements established under tra posed serious problems for the service because the requirements did not place any limitation of the amount of investment_income small insurance_companies could earn taxpayers and tax professionals took advantage of the tax-exempt treatment allowed to small insurance_companies by contributing highly appreciated income producing assets to the tax-exempt organizations produced substantial investment_income that was not taxed due to the tax- exempt status of the small insurance_companies the assets many congress intended to curb this loophole in the law by including language in section of the pension funding act of which one form 886-a catalog number 20810w page 5of8_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number year period ended 20xx 20xx again changed the requirements for tax-exempt status for small property and casualty insurance_companies on date president bush signed h_r the pension funding equity act of one purpose of the legislation was to tighten the rules for property and casualty insurance_companies to qualify as tax-exempt under sec_501 or to elect to be taxed only on their investment_income the bill contained the following comments from the conference_report p l of the code the limitation to mutual companies and the limitation on employees are intended to address the conferees’ concern about the inappropriate use of tax-exempt insurance_companies to shelter investment_income including in the case of companies with gross_receipts under dollar_figure is intended that the provision not permit the use of small companies with common owners or employees to shelter investment_income for the benefit of such owners or employees it the new legislation amended sec_501 for tax years beginning after december with a gross_receipts and percentage of premiums test the new law replaced the written premiums test the new law placed an overall_limitation on the amount of gross_receipts small insurance_companies could earn for each taxable_year thus for years beginning after date small insurance_companies can not have gross_receipts in excess of dollar_figure to qualify for tax-exempt status under sec_501 in addition of its total gross_receipts more than must be derived from premium income the facts present in this case clearly demonstrate that org - does not meet the new requirements for tax-exempt status under sec_501 in 20xx and 20xx because its gross_receipts do not consists of adequate premiums to meet the test imposed by the new law during the 20xx and 20xx tax years org did not receive premium income on the form_990 returns the organization reported negative premiums of dollar_figure dollar_figure cancellation of the insurance policies 20xx were reported on the return as reporting such reimbursements as org’s gross_receipts for 20xx and 20xx are as follows a negative income item instead of based on the audit in 20xx which represented reimbursement of premiums to consumers for the reimbursements in 20xx and an expense item in 20xx and 20xx z2oxx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page of 8___ schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended 20xx 20xx tax identification_number org premiums interest on temporary savings dividends and interest from securities other income gross_receipts do gross_receipts exceed dollar_figure limitation of gross_receipts premiums do premiums exceed of gross_receipts does org meet the gross_receipts_test -o- -o- -0- no no no 0o- -0- no -0- no no no no 1120-pc 1120-pc conclusion in this case the principal gross_receipts tests consist of two parts org such alternative test is available to mutual insurance_companies only does org qualify for exemption under sec_501 note as a stock corporation the alternative gross_receipts_test dollar_figure is not available to corporation must satisfy both parts of the dollar_figure gross_receipts_test limitation permitted for small insurance_companies satisfy part-two of the gross_receipts_test because its premium income does not exceed of gross_receipts for 20xx and 20xx both parts of the dollar_figure gross_receipts_test in order to meet the new requirements for tax-exempt status under sec_501 code fails to qualify for exemption as note as a stock corporation the alternative gross_receipts_test dollar_figure is not available to org org does meet part-one of the dollar_figure gross_receipts however org does not if org fails to meet either component of the two part test then it a small insurance_company department of the treasury-internal revenue service org must satisfy catalog number 20810w form 886-a publish no irs gov of the page of 8___- the form 886-a rev date name of taxpayer org schedule number or exhibit explanations of items tax identification_number year period ended 20xx 20xx based on the above analysis it is determined that org is properly a tax-exempt small insurance_company for years prior to recognized as december the corporation no longer qualifies for tax-exempt status for the tax_year ended december 20xx dollar_figure gross_receipts_test imposed by the pension fund equity act of 20xx because it fails to comply with the however due to the change in law and december as such it is recommended that orgs’ tax-exempt status under sec_501 be revoked effective january 20xx taxpayer’s position the proposed revocation issue was discussed with org’s representative attorney during a telephone call held on june 20xx conclusion org co a for the taxable_year 20xx and 20xx is an insurance_company pursuant to subchapter_l of the code is although org co it does not qualify as an insurance_company pursuant to subchapter_l of b the code because its gross_receipts do not consists of adequate premiums to meet the dollar_figure gross_receipts_test as described in the pension funding equity act of required of entities that qualify for exemption under sec_501 a tax-exempt small insurance_company of the internal_revenue_code therefore revocation of org’s tax-exempt under sec_501 is c proposed effective january 20xx org is required to file an income_tax return for calendar years ended d december 20xx and december 20xx form 886-a catalog number 20810w page of 8___- publish no irs gov department of the treasury-internal revenue service
